EXHIBIT 10.49

BRIGHAM EXPLORATION COMPANY

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), made and entered
into effective as of the 28th day of April 2009, by and between Brigham
Exploration Company, a Delaware corporation (the “Company”), and      
(“Director”);

W I T N E S S E T H:

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”) has approved the grant of non-qualified stock options to Director;

WHEREAS, the stockholders of the Company have also approved the grant of the
non-qualified stock options to Director; and

WHEREAS, subject to the terms and conditions herein provided, this Agreement
evidences the grant of an option to Director;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, do hereby agree as follows:

1. Grant of Option and Option Period. The Company hereby grants to Director as
of the effective date of this Agreement (the “Grant Date”), subject to the
provisions of Section 2 hereof and as hereinafter set forth, an option (the
“Option”) to purchase 40,000 shares of Common Stock, par value $.01 per share,
of the Company (“Common Stock”) at the price of $2.21 per share (such price
being 100% of the Fair Market Value of a share of Common Stock as of the date of
grant), at any time or (with respect to partial exercises) from time to time
during a period commencing on the first anniversary of the Grant Date and ending
on April 28, 2019 (the “Option Period”), provided that the number of shares
purchasable hereunder in any period or periods of time during which the Option
is exercised shall be limited as follows:

(a) only 20% of such shares are purchasable, in whole at any time or in part
from time to time, commencing April 28, 2010, if the Director serves as director
until that date;

(b) an additional 20% of such shares are purchasable, in whole at any time or in
part from time to time, commencing April 28, 2011, if the Director serves as
director until that date;

(c) an additional 20% of such shares are purchasable, in whole at any time or in
part from time to time, commencing April 28, 2012, if the Director serves as
director until that date;

- 1 -

1



--------------------------------------------------------------------------------



 



EXHIBIT 10.49

(d) an additional 20% of such shares are purchasable, in whole at any time or in
part from time to time, commencing April 28, 2013, if the Director serves as
director until that date; and

(e) the remainder of such shares are purchasable, in whole at any time or in
part from time to time, commencing April 28, 2014, if the Director serves as
director until that date.

This option is a nonqualified stock option and is not intended to qualify as an
incentive stock option under Section 422 of the Code.

2. Termination of Service. Any provision of Section 1 hereof to the contrary
notwithstanding:

(a) If Director ceases to be a member of the Board on account of Director’s
(i) fraud or intentional misrepresentation or (ii) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
direct or indirect majority-owned subsidiary of the Company, then the Option
shall automatically terminate and be of no further force or effect as of the
date Director ceases to be a member of the Board;

(b) If Director shall die during the Option Period while a member of the Board
(or during the additional three-month period provided by Section 2(c) hereof),
the Option may be exercised, to the extent that Director was entitled to
exercise it at the date of Director’s death, only within one year after such
death (but not beyond the Option Period), by the executor or administrator of
the estate of Director or by the person or persons who shall have acquired the
Option directly from Director by bequest or inheritance; and

(c) If Director ceases to be a member of the Board for any reason (other than
the circumstances specified in paragraphs (a) and (b) of this Section 2) within
the Option Period, including the failure of the stockholders of the Company to
reelect Director as a director, the Option may be exercised, to the extent
Director was able to do so at the date of termination of the directorship, only
within three months after such termination (but not beyond the Option Period).

3. Agreement of Director. As consideration for the Company’s grant of the
Option, Director agrees to continue to serve the Company as a director at the
pleasure of the Company’s stockholders for a continuous period of one year from
the Grant Date at the retainer rate and fee schedule, if any, in effect as of
the date hereof or at such changed rate or schedule as the Company from time to
time may establish; provided, that nothing in this Agreement shall confer upon
Director any right to continue as a member of the Board.

4. Exercise of Option. Subject to the provisions of Section 2, the Option may be
exercised, in whole or in part, by Director at any time or (with respect to
partial exercises) from time to time during the Option Period and the method for
exercising an Option shall be by the personal delivery to the Secretary of the
Company of, or by the sending by United States registered or certified mail,
postage prepaid, addressed to the Company (to the attention of its Secretary),
of, written notice signed by Director specifying the number of shares of Common
Stock with respect to which such

 

- 2 -

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.49

Option is being exercised. Such notice shall be accompanied by the full amount
of the purchase price of such shares, in cash and/or by delivery of shares of
Common Stock already owned by Director having an aggregate Fair Market Value
(determined as of the date of exercise) equal to the purchase price, including
an actual or deemed multiple series of exchanges of such shares. Any such notice
shall be deemed to have been given on the date of receipt thereof (in the case
of personal delivery as above-stated) or on the date on which the same was
deposited in a regularly maintained receptacle for the deposit of United States
mail, addressed and sent as above-stated. In addition to the foregoing, promptly
after demand by the Company, Director shall pay to the Company an amount equal
to applicable withholding taxes, if any, due in connection with such exercise.
No shares of Common Stock shall be issued upon exercise of an Option until full
payment therefor and for all applicable withholding taxes has been made, and
Director shall have none of the rights of a shareholder until shares of Common
Stock are issued to Director.

5. Delivery of Certificates Upon Exercise of the Option. Delivery of a
certificate or certificates representing the purchased shares of Common Stock
shall be made promptly after receipt of notice of exercise and payment of the
purchase price and the amount of any withholding taxes to the Company, if
required, provided that the Company shall have such time as it reasonably deems
necessary to qualify or register such shares under any law or governmental rule
or regulation that it deems desirable or necessary.

6. Adjustments Upon Changes in Common Stock. In the event that before delivery
by the Company of all the shares in respect of which the Option is granted, the
Company shall have effected a Common Stock split or dividend payable in Common
Stock, or the outstanding Common Stock of the Company shall have been combined
into a smaller number of shares, the shares still subject to the Option shall be
increased or decreased to reflect proportionately the increase or decrease in
the number of shares outstanding, and the purchase price per share shall be
decreased or increased so that the aggregate purchase price for all the then
optioned shares shall remain the same as immediately prior to such split,
dividend or combination. In the event of a reclassification of Common Stock not
covered by the foregoing, or in the event of a liquidation, separation or
reorganization, including a merger, consolidation or sale of assets, the Board
shall make such adjustments, if any, as it may deem appropriate in the number,
purchase price and kind of shares still subject to the Option.

7. Transferability. The Option evidenced hereby is not transferable otherwise
than by will or by the laws of descent and distribution or with the consent of
the Board, and during the lifetime of Director is exerciseable only by Director
or his or her guardian or legal representative or by transferees of the Director
in such circumstance as the Board may approve.

8. Defined Terms. “Fair Market Value” of a share of Common Stock means, as of a
particular date, (i) if shares of Common Stock are listed on a national
securities exchange, the mean between the highest and lowest sales price per
share of Common Stock on the consolidated transaction reporting system for the
principal national securities exchange on which shares of Common Stock are
listed on that date, or, if there shall have been no such sale so reported on
that date, on the last preceding date on which such a sale was so reported,
(ii) if shares of Common Stock are not so listed but are quoted on the Nasdaq
National Market, the mean between the highest and lowest sales price per share
of Common Stock reported by the Nasdaq National Market on that date, or, if
there shall have been no such sale so reported on that date, on the last
preceding date on which

 

- 3 -

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.49

such a sale was so reported, (iii) if the Common Stock is not so listed or
quoted, the mean between the closing bid and asked price on that date, or, if
there are no quotations available for such date, on the last preceding date on
which such quotations shall be available, as reported by the Nasdaq National
Market, or, if not reported by the Nasdaq National Market, by the National
Quotation Bureau Incorporated or (iv) if shares of Common Stock are not publicly
traded, the most recent value determined in good faith by the Board for such
purpose.

9. Applicable Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the internal laws (and not the
principles relating to conflicts of laws) of the State of Texas except to the
extent preempted by Federal law.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

The “Company”

BRIGHAM EXPLORATION COMPANY

By:                                                                            
Ben M. Brigham
President and CEO


“Director”

                                                                                   

 

- 4 -

4